Citation Nr: 0819227	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for palindromic 
rheumatism, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1952 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements, the veteran reported that his 
palindromic rheumatism had worsened since the most recent 
examination, which was conducted in November 2004.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
palindromic rheumatism.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

The Board finds that further notification is required 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
with respect to the veteran's claim for an increased rating.  
In June 2004, the veteran received notice that he should show 
that his disability had worsened.  Significantly, however, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:

(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; 

(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;

(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and

(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In Vazquez-Flores, the Court found that the VCAA notice that 
was provided to the veteran was inadequate.  VA only advised 
the veteran to submit evidence that shows that his disability 
had "gotten worse."  The Court in that case found that the 
notice provided was inadequate due to the confusing nature of 
the two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
veteran's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

The Board also finds that additional development of evidence 
is required.  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's disability is 
DC 5002, which pertains to rheumatoid arthritis.  Under 
Diagnostic Code 5002, a 20 percent rating is warranted for 
rheumatoid arthritis as an active process, with one or two 
exacerbations a year in a well-established diagnosis.  A 
rating of 40 percent is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A rating 
of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A rating of 
100 percent is warranted with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a (2007).

Such a disorder may also be rated on the basis of chronic 
residuals such as limitation of motion.  For residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.

The Board notes that in order to rate the disorder based on 
limitation of motion, very specific information is required, 
to include specifically which joints are affected, and the 
specific ranges of motion for each affected joint, as well as 
whether there are objective findings to confirm such 
limitation of motion.  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  See VBA Fast 
Letter 08-16.  

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  In particular, the letter 
should include the rating criteria from 
the relevant diagnostic codes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected palindromic rheumatism.  Any 
appropriate X-rays or other studies 
should be performed.  The examiner must 
specify exactly which joints and groups 
of joints are affected by the 
seronegative arthritis.  The examiner 
should describe all manifestations of 
current disability due to the service-
connected disorder in detail.  The report 
should contain all information necessary 
to rate the disorder by analogy to 
rheumatoid arthritis under Diagnostic 
Code 5002.  The examiner should specify 
the severity of any symptoms of an 
"active process" such as impairment of 
health or incapacitating exacerbations.  
The examiner should also indicate the 
severity of any chronic residuals such as 
limitation of motion.  For each affected 
joint, the examiner should state the 
range of motion, in degrees, noting the 
normal range of motion.  An opinion 
should be provided regarding whether pain 
due to the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

